SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Individual and Consolidated Interim Financial Information GOL Linhas Aéreas Inteligentes S.A. For the quarter ended September 30, 2014 with Report on Review of Interim Financial Information GOL Linhas Aéreas Inteligentes S.A. Individual and Consolidated Interim Financial Information September 30, 2014 Contents Perfomance report 1 Audit committee statement 8 Directors' statement on the interim financial information 9 Directors' statement on the auditor’s report on review of interim financial information 10 Independent auditor’s report on review of interim financial information 11 Capital 13 Individual interim financial information for the period ended September 30, 2014 Balance sheets 14 Statements of operations 16 Statements of comprehensive income 17 Statements of cash flows 18 Statements of changes in equity 19 Statements of value added 21 Consolidated Interim Financial Information for the period ended September 30, 2014 Balance sheets 22 Statements of operations 24 Statements of comprehensive income 25 Statements of cash flows 26 Statements of changes in equity 28 Statements of value added 30 Notes to the interim financial information 31 Performance report In the 3Q14, we recorded operating income (EBIT) of R$ 152 million, an expansion of R$ 115 million when compared to the same period last year, while the EBIT margin moved up 4.5 percentage points registering 6.2%. This was the seventh consecutive quarterly improvement in this indicator, reflecting the continuity and consistent delivery on our results. Net revenue in the last 12 months totaled R$ 10 billion, a new record, even in a scenario of soft economic growth. GOL’s demand for seats (RPK) grew by 8.3% year over year in the first nine months, representing 53% of the industry’s growth, which reflects the greater attractiveness of our products and services. Domestic supply, however, fell by 2.9%, demonstrating the rationalization strategy that the Company took in place since April 2012. From January to September, 2014, we were the market leader in terms of passengers boarded in the domestic market, reaching the record mark of 27.5 million. In order to offer greater connectivity, we launched during this quarter two new regional destinations on the domestic market, Carajás and Altamira (Pará), as well as new international flights to Santiago (Chile) from Guarulhos (São Paulo), Miami from Campinas, and to Punta Cana from Guarulhos (São Paulo), Confins (Minas Gerais) and Brasília. In this way, we are the Brazilian airline with the greater supply to the Caribbean, with 78 weekly flights. The strategy of increasing our international presence has been further reinforced by the expansion of our alliances. This has also strengthened revenue in other currencies, which accounted for 11% of our total revenue in the last 12 months. We implemented a two-way codeshare partnership with Aerolineas Argentinas, allowing us to sell its tickets on our website. We will shortly begin offering the same facility for AirFrance-KLM flights. In order to ensure an even better flying experience, we extended our GOL+ Conforto seating to our entire domestic route network, with an even greater reclining angle and even more distance between seats. Currently, 94% of our fleet is configured as GOL+ and, by the end of the year, 100% of our fleet will have this configuration. In the third quarter, we also launched an exclusive service in Brazil, our express bag drop service at Congonhas airport. With this new service, the customers can complete one more check-in stage at the self-service totems, labeling and weighing their own baggage, as well as paying for any excess. This is one more simple and intelligent innovation providing our passengers with even greater control and visibility throughout the entire process, since the ticket purchase to the flight. These new facilities have strengthened our capacity to ensure an even better flying experience for leisure passengers, and to be more attractive to the corporate client. Even in the midst of a challenging economic scenario in Brazil, resulting in reduced demand from corporate customers, GOL was the airline company leader in tickets issued for the corporate segment, according to Abracorp (Brazilian Travel Agents’ Association). Continuing with our measures to strength our balance sheet, we concluded two senior notes tender offers totaling US$ 411 million. Also, we concluded a senior notes issuance this quarter, totaling US$ 325 million at 8.875% p.a. due on 2022. These actions aim to optimize the debt profile, avoiding major amortization pressure in the next three years and reduce the financial cost. We closed the quarter with R$ 2.7 billion in cash position, equivalent to 27% of revenue in the last 12 months, which is essential to pass through periods of high market volatility. The financial leverage ratio (adjusted gross debt/EBITDAR) stood at 6.3x, 4.6 points down on 3Q13. 1 I would like to thank our customers for their loyalty, our Team of Eagles for their commitment and investors for their confidence posted on the Company. We celebrated on September 8, 2014 in the New York Stock Exchange (NYSE) the 10-year listing of GOL, in which we reiterated our commitment to the transparency and communication with our shareholders, which reinforces our vision of being the best company to fly with, work for and invest in. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 2 Highlights of the Subsidiary Smiles’ Results in 3Q14 19.9% year-over-year upturn in the number of accrued ex-GOL miles ; Miles redeemed increase by 13.7% over 3Q13; Operating margin of 30.8%, 6.0 percentage points higher than in 3Q13; Operating cash flow of R$ 180 million, 34.6% up on 2Q14; Launch of Brazil’s innovative ‘365 Reasons’ campaign ; Net profit of R$ 60 million, 5.4% down on 3Q13, reflecting the financial result related to the capital structure following the capital reduction. Smiles S.A. closed 3Q14 with an operating profit of R$ 69.1 million, 78.2% up on 3Q13, with an operating margin of 30.8%, up by 6.0 percentage points, thanks to the 19.9% increase in growth in the number of accrued ex-GOL miles and healthy direct redemption margins. The financial result reflects the capital structure following the capital reduction, which led to significant increase in the return on capital indicators. 3 Operating and Financial Indicators Aviation Market 3Q14 3Q13 % Var. 9M14 9M13 % Var. Aviation Market - Industry RPK Industry - Total 31,035 29,692 4.5% 90,069 85,649 5.2% RPK Industry - Domestic 23,406 22,677 3.2% 68,448 64,943 5.4% RPK Industry - International 7,628 7,016 8.7% 21,621 20,707 4.4% ASK Industry - Total 38,219 38,326 -0.3% 112,392 113,480 -1.0% ASK Industry - Domestic 29,316 29,529 -0.7% 86,201 86,324 -0.1% ASK Industry - International 8,903 8,797 1.2% 26,191 27,155 -3.6% Industry Load Factor - Total 81.2% 77.5% 3.7 p.p 80.1% 75.5% 4.7 p.p Industry Load Factor - Domestic 79.8% 76.8% 3.0 p.p 79.4% 75.2% 4.2 p.p Industry Load Factor - International 85.7% 79.8% 5.9 p.p 82.6% 76.3% 6.3 p.p Aviation Market – GOL RPK GOL – Total 9,459 8,659 9.2% 27,732 25,199 10.1% RPK GOL - Domestic 8,289 7,761 6.8% 24,550 22,676 8.3% RPK GOL - International 1,170 898 30.3% 3,183 2,524 26.1% ASK GOL – Total 12,201 12,447 -2.0% 36,349 -1.6% ASK GOL – Domestic 10,587 11,049 -4.2% 31,876 32,817 -2.9% ASK GOL - International 1,614 1,397 15.5% 4,473 4,138 8.1% GOL Load Factor - Total 77.5% 69.6% p.p 76.3% 68.2% 8.1 p.p GOL Load Factor - Domestic 78.3% 70.2% 8.1 p.p 77.0% 69.1% 7.9 p.p GOL Load Factor - International 72.5% 64.2% p.p 71.2% 61.0% 10.2 p.p Operational Data 3Q14 3Q13 % Var. 9M14 9M13 % Var. Revenue Passengers - Pax on board ('000) 9,978 9,028 10.5% 29,039 26,298 10.4% Aircraft Utilization (Block Hours/Day) 11.4 11.8 -3.5% 11.3 11.7 -3.4% Departures 79,853 79,510 0.4% 234,252 236,137 -0.8% Average Stage Length (km) 903 894 1.0% 905 897 0.9% Fuel consumption (mm liters) 380 376 1.1% 1,130 1,121 0.8% Full-time equivalent employees at period end 16,354 16,209 0.9% 16,354 16,209 0.9% Average Operating Fleet 125 120 4.2% 125 121 3.6% Financial Data 3Q14 3Q13 % Var. 9M14 9M13 % Var. Net YIELD (R$ cents) 23.15 -1.9% 5.8% Net PRASK (R$ cents) 9.4% 18.4% Net RASK (R$ cents) 20.18 17.92 12.6% 20.18 16.85 19.8% CASK (R$ cents) 18.92 17.62 7.4% 19.26 16.57 16.2% CASK ex-fuel (R$ cents) 11.29 10.28 9.8% 11.41 9.43 21.0% Spread RASK – CASK (R$ cents) 1.25 0.30 320.7% 0.93 0.28 231.7% Average Exchange Rate 1 -0.6% 7.9% End of period Exchange Rate 1 2.4510 2.2300 9.9% 2.4510 2.2300 9.9% WTI (avg. per barrel, US$) 2 97.2 105.8 -8.1% 99.6 98.2 % Price per liter Fuel (R$) 0.8% 7.2% Gulf Coast Jet Fuel Cost (average per liter, US$)³ 0.74 0.78 -4.8% 0.76 0.77 -1.3% 1. Source: Brazilian Central Bank; 2. Source: Bloomberg; 3. Fuel expenses /liters consumed. 4 Aviation Market – Industry The domestic airline industry maintained its dynamic of rationality in terms of seat supply (ASK) , with a 0.1% year-over-year decline in the first nine months, while the demand increased by 5.4%. The load factor moved up by 4.2 percentage points reaching 79.4%. In the quarter, industry supply fell by 0.7% while demand was up by 3.2%. As a result, the load factor came to 79.8%, 3.0 percentage points higher than in 3Q13. The number of passengers boarded in the domestic market increased by 6.8% in the first nine months of 2014 to 70.3 million. In the international market more than 4.7 million passengers were transported, 4.4% more than in the same period last year. Domestic Market - GOL Domestic supply declined by 2.9% in the 9M14 and 4.2% in the quarter, in line with the Company’s projections for 2014 of a reduction between -3% and -1%. Domestic demand increased by 8.3% in 9M14, representing 53% of the growth in the industry demand. In 3Q14, domestic demand grew by 6.8%. The domestic load factor stood at 77.0% and 78.3% in 9M14 and 3Q14, respectively, fueling PRASK growth in the period. GOL registered a record of 26 million passengers transported in the domestic market in the first nine months, 2.6 million more than in 9M13, which account for 57 % of the increase reported by the industry as a whole in the same period. These results arose from the Company’s efforts to constantly improve its products and services, making them even more attractive to the customers. For the first time , GOL was the airline company leader in the sale of air tickets to the corporate segment in the nine months accumulated, according to Abracorp (Brazilian Travel Agents’ Association). International Market - GOL International supply increased by 8% in 9M14, in line with the annual growth guidance of up to 8% for 2014. The company announced news flights in the quarter to Santiago (Chile) from Guarulhos (São Paulo), Miami from Campinas, and to Punta Cana from Guarulhos (São Paulo), Confins (Minas Gerais) and Brasília. International demand grew by 26.1% in 9M14, generating an increase of 10.2 percentage points in the period load factor. GOL carried 1.4 million boarded passengers in the international market in the first nine months, 251 thousand more than in 9M13, versus an increase of 197 thousand for the industry as a whole. The Company maintained its focus on gradually increasing its presence in other countries , expanding the share of foreign-currency revenue. 5 PRASK and Yield Due to the 8 percentage point upturn in the load factor, PRASK moved up by 9% over 3Q13. Yield recorded a 2% decline in the quarter, accompanying Brazil’s challenging economic activity scenario, which reduced demand from business travelers. Fleet Plan Fleet Plan >2016 Total Fleet (End of Period) 137 140 140 Aircraft Commitments (R$ million)* - 1,222 1,278 33,895 36,395 Pre-Delivery Payments (R$ million) 48 268 142 4,474 4,932 Total (R$ million) 48 1,489 1,420 38,369 41,327 *Considers aircraft list price Fleet (End of Period) 3Q14 3Q13 Var. 2Q14 Var. Boeing 737-NG Family 2 -4 737-800 NG** 107 104 3 110 -3 737-700 NG 35 36 -1 36 -1 737-300 Classic* 3 8 -5 3 - 767-300/200* 1 1 - 1 - Total Financial Leasing (737-NG and 767) 46 46 - 46 - Operational Leasing 97 95 2 101 -4 *Non-operational aircraft **Includes 5 aircraft being returned and 8 sub-leased aircraft 6 At the end of 3Q14, out of a total of 142 Boeing 737-NG aircraft, GOL was operating 133 aircraft on its routes. Of the remaining 9 aircraft , 5 were sub-leased to the European airlines and the remaining 4 were in the process of being returned to their lessors . GOL has 97 aircraft under operating leases and 46 under financial leases, 40 of which with a purchase option when their leasing contracts expire. In 3Q14, GOL returned 4 B737 NGs. The average age of the fleet was 7.6 years at the end of 3Q14. In order to maintain this indicator at low levels, the Company has 130 firm aircraft acquisition orders with Boeing for fleet renew until 2026. Capex GOL invested R$ 176 million in 3Q14 and R$ 483 million in 9M14. For more details on changes in property, plant and equipment, see Note 16 to the financial statements. Financial Guidance 2014 2014 Financial Projections From To Actual 9M14 Brazilian GDP Growth 1.5% 2.0% - Annual Change in RASK Equal to or above 10% 20% Annual Change in Domestic Supply (ASK) -3% -1% -2.9% Annual Change in International Supply (ASK) Up to +8% 8.1% Annual Change in CASK ex-fuel Equal to or less than 10% 21.0% Average Exchange Rate (R$ /US$ ) 2.50 2.40 2.29 Jet Fuel Price (QAV)* 2.85 2.70 2.52 Operating Margin (EBIT) 3% 6% 4.6% Due to the impact of the adverse macroeconomic scenario, GOL may revise its guidance to incorporate any developments in its operating and financial performance, as well as any changes in interest, FX, GDP and WTI and Brent oil price trends. GOL is maintaining its previously published financial guidance for 2014. 7 Audit committee statement The Audit Committee of GOL LINHAS AÉREAS INTELIGENTES S.A., in accordance with its bylaws and legal provisions, examined the Interim Financial Information for the period ended September 30, 2014. Based on the procedures performed, considering also the report of the independent auditors - Ernst & Young Auditores Independentes S.S., dated November 11, 2014, and the information and explanations received during the period, opines that these documents are able to be appreciated by the Board Shareholder’s Meeting. São Paulo, November 11, 2014. Richard F. Lark Member of the Audit Committee Antônio Kandir Member of the Audit Committee Luiz Kaufmann Member of the Audit Committee 8 Directors' statement on the interim financial information FOR THE PURPOSES OF ARTICLE 25, §1, Subsection VI, of CVM Rule 480/09. In accordance with CVM Rule 480/09, the Directors declare that discussed, reviewed and agreed with the Interim Financial Information for the period ended September 30, 2014. São Paulo, November 11 , 2014. Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 9 Directors' statement on the auditor’s review of interim financial information FOR THE PURPOSES OF ARTICLE 25, §1, Subsection VI, of INSTRUÇÃO CVM 480/09. In accordance with Instrução CVM 480/09, the Directors declare that discussed, reviewed and agreed with the Report on Review of Interim Financial Information for the three-month period ended September 30, 2014. São Paulo, November 11 , 2014. Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 10 Condomínio São Luiz Av. Presidente Juscelino Kubitschek, 1830 Torre I - 8º Andar - Itaim Bibi 04543-900 - São Paulo - SP - Brasil Tel: (5511) 2573-3000 ey.com.br (A free translation from the original in Portuguese into English) Report on the review of interim financial information To The Shareholders, Board of Directors and Officers Gol Linhas Aéreas Inteligentes S.A. São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Gol Linhas Aereas Inteligentes S.A. (“Company”), identified as Company and Consolidated, respectively, contained in the Quarterly Information (ITR) for the quarter ended September 30, 2014, which comprises the balance sheet as at September 30, 2014 and the related income statement and statement of comprehensive income for the quarter and nine-month period then ended, and the statement of changes in equity and statement of cash flows for the nine-month period then ended, and a summary of significant accounting practices and other explanatory notes. Company management is responsible for the preparation of interim individual financial information in accordance with the Technical Pronouncement of the Accounting Pronouncements Committee (CPC) 21 (R1) - Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21 (R1) and IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of these information in compliance with the rules issued by the Brazilian Securities Commission (“CVM”), applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. 11 Conclusion on the interim individual financial information Based on our review, we are not aware of any fact that makes us believe that the interim individual financial information included in the Quarterly Information referred above was not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Conclusion on the interim consolidated financial information Based on our review, we are not aware of any fact that makes us believe that the interim consolidated financial information included in the Quarterly Information referred above was not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34, and presented in compliance with the rules issued by the CVM. Other matters Statements of value added We have also reviewed the individual and consolidated statement of value added (SVA) for the nine-month period ended September 30, 2014, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules of the CVM applicable to Quarterly Information (ITR), and as supplementary information under IFRS, whereby no statement of value added presentation is required. These statements have been subject to the same review procedures previously described and, based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, according to the interim individual and consolidated financial information taken as a whole. Audit and review of the amounts corresponding to prior year and period The amounts correspondent to balance sheets for the year ended December 31, 2013 and the statements of income, of comprehensive income, of changes in shareholders’ equity, of cash flows and of value added for the three and nine-months period ended September 30, 2013 presented for comparison purposes, were previously audited and reviewed, respectively, by other independent accountants, who issued an unmodified opinion dated March 25, 2014 and review report of quarterly information dated November 11, 2013. São Paulo, November 11, 2014. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Vanessa R. Martins Accountant CRC-1SP144343/O-3 Accountant CRC-1SP244569/O 12 GOL Linhas Aéreas Inteligentes S.A. Company Profile / Subscribed Capital Number of shares Current Year 09/30/2014 Paid-in capital 143,858,204 Preferred 139,257,602 Total Treasury 2,083,875 Total 13 GOL Linhas Aéreas Inteligentes S.A. Individual Financial Statements / Statement of Financial Position - Assets (In thousands of Brazilian Reais) Line code Line item Current Year 09/30/2014 Prior Year 12/31/2013 1 Total assets 2,513,648 1.01 Current assets 363,767 1.01.01 Cash and cash equivalents 343,793 1.01.02 Short-term investments 2,524 1.01.06 Recoverable taxes 9,991 1.01.07 Prepaid expenses - 438 1.01.08 Other current assets 7 7,021 1.01.08.01 Noncurrent assets for sale 7 7 1.01.08.01.01 Restricted cash 7 7 1.01.08.03 Others - 7,014 1.02 Noncurrent assets 2,149,881 1.02.01 Long-term assets 174,900 1.02.01.06 Taxes 84,567 1.02.01.06.01 Deferred taxes 54,998 1.02.01.06.02 Recoverable taxes 29,569 1.02.01.08 Related-party transactions 49,961 1.02.01.08.04 Other related-party transactions 49,961 1.02.01.09 Other noncurrent assets 40,372 1.02.01.09.03 Deposits 20,170 1.02.01.09.04 Restricted cash 20,202 1.02.02 Investments 1,084,149 1.02.03 Property, plant and equipment 890,832 14 GOL Linhas Aéreas Inteligentes S.A. Individual Financial Statements / Statement of Financial Position - Liabilities (In thousands of Brazilian Reais) Line code Line item Current Year 09/30/2014 Prior Year 12/31/2013 2 Total liabilities and equity 2,513,648 2.01 Current liabilities 84,710 2.01.01 Salaries, wages and benefits 1,092 2.01.01.02 Salaries, wages and benefits 1,092 2.01.02 Suppliers 3,769 2.01.03 Taxes payable 1,246 2.01.04 Short-term debt 47,488 2.01.05 Other liabilities 31,115 2.01.05.02 Others 31,115 2.01.05.02.04 Other liabilities 800 2.01.05.02.05 Derivative transactions - 30,315 2.02 Noncurrent liabilities 1,778,012 2.02.01 Long-term debt 1,651,494 2.02.02 Other liabilities 126,518 2.02.02.01 Liabilities with related-party transactions 113,741 2.02.02.02 Others 12,777 2.02.02.02.03 Taxes payable 12,777 2.03 Shareholder’s equity 650,926 2.03.01 Capital 2,469,623 2.03.01.01 Issued capital 2,501,574 2.03.01.02 Cost on issued shares (31,951) 2.03.01.03 Shares to be issued 88 - 2.03.02 Capital reserves 156,688 2.03.02.01 Premium on issue of shares 32,387 2.03.02.02 Special reserve 70,979 2.03.02.05 Treasury shares (32,116) 2.03.02.07 Share-based payments 85,438 2.03.05 Accumulated losses (2,568,353) 2.03.06 Equity valuation adjustments 592,968 2.03.06.01 Equity valuation adjustments (18,162) 2.03.06.02 Change in equity through public offer 611,130 15 GOL Linhas Aéreas Inteligentes S.A. Individual Financial Statements / Statements of Operations (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 07/01/2014 to 09/30/2014 01/01/2014 to 09/30/2014 07/01/2013 to 09/30/2013 01/01/2013 to 09/30/2013 3.04 Operating expenses/revenues (202,224) (558,236) 3.04.02 General and administrative expenses (6,976) (16,966) 3.04.04 Other operating income 73,919 42,426 109,128 3.04.06 Equity in subsidiaries (237,674) (650,398) 3.05 Result before taxes and financial result (202,224) (558,236) 3.06 Financial result (21,091) (187,050) 3.06.01 Financial income 10,543 6,102 17,350 3.06.01.01 Financial income 10,543 6,102 17,350 3.06.02 Financial expenses (27,193) (204,400) 3.06.02.01 Financial expenses (50,393) (133,946) 3.06.02.02 Exchange variation, net 23,200 (70,454) 3.07 Result before taxes (223,315) (745,286) 3.08 Income taxes (642) (3,482) 3.08.01 Current - - (1,423) (3,408) 3.08.02 Deferred 781 (74) 3.09 Result from continuing operations, net (223,957) (748,768) 3.11 Net loss for the period (223,957) (748,768) 16 GOL Linhas Aéreas Inteligentes S.A. Individual Statements of Comprehensive Income (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 07/01/2014 to 09/30/2014 01/01/2014 to 09/30/2014 07/01/2013 to 09/30/2013 01/01/2013 to 09/30/2013 4.01 Net loss for the period (223,957) (748,768) 4.02 Other comprehensive income/loss (130) 29,166 4.02.01 Cash flow hedges (197) 44,191 4.02.02 Tax effect 67 (15,025) 4.03 Comprehensive loss for the period (224,087) (719,602) 17 GOL Linhas Aéreas Inteligentes S.A. Individual Financial Statements / Statements of Cash Flows - Indirect Method (In thousands of Brazilian Reais) Current Quarter Same Quarter Prior Year Line code Line item 07/01/2014 to 09/30/2014 07/01/2013 to 09/30/2013 6.01 Net cash used in operating activities 258,226 6.01.01 Cash flows from operating activities 784,385 6.01.01.02 Deferred taxes 74 6.01.01.03 Equity in subsidiaries 650,398 6.01.01.04 Share-based payments 4,295 6.01.01.05 Exchange and monetary variations, net 117,366 6.01.01.06 Interest on loans 99,457 6.01.01.08 Interest paid (103,355) 6.01.01.09 Income tax paid - (3,408) 6.01.01.10 Unrealized results of hedge, net 19,558 6.01.02 Changes assets and liabilities 222,609 6.01.02.01 Deposits 1,136 6.01.02.02 Prepaid expenses and recoverable taxes 5,864 6.01.02.04 Tax obligations (1,302) 6.01.02.07 Other obligations 2,010 6.01.02.08 Suppliers 1,732 6.01.02.11 Other assets 17,318 6.01.02.12 Financial applications used for trading 173,874 6.01.02.13 Salaries, wages and benefits 711 6.01.02.14 Dividends and interest on capital received through subsidiary - 21,266 6.01.03 Others (748,768) 6.01.03.01 Net loss for the period (748,768) 6.02 Net cash used in investing activities 284,595 6.02.01 Advance for future capital increase - 6.02.02 Restricted cash (20,106) 6.02.03 Advances for property, plant and equipment acquisition - 6.02.04 Property, plant and equipment acquisition - 45,653 6.02.05 Advances for future capital increase - (223,818) 6.02.06 Related-party transactions 482,866 6.02.07 Capital increase on subsidiary - 6.02.08 Dividends received by subsidiary - 6.02.09 Capital decrease by subsidiary - 6.03 Net cash generated by financing activities (395,439) 6.03.01 Shares to be issued 88 - 6.03.02 Loan funding - 6.03.03 Credit with related parties (385,559) 6.03.04 Capital increase 1,885 6.03.05 Cost on issue of shares - 6.03.06 Loan and lease payment (15,000) 6.03.07 Disposal of treasury shares - 3,235 6.03.08 Cost on loans - 6.05 Net increase (decrease) in cash and cash equivalents 147,382 6.05.01 Cash and cash equivalents at beginning of the period 247,145 6.05.02 Cash and cash equivalents at end of the period 394,527 18 GOL Linhas Aéreas Inteligentes S.A. Individual Financial Statements / Statements of Changes in Equity - From 01/01/2014 to 09/30/2014 (In thousands of Brazilian Reais) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive income Total consolidated equity 5.01 Opening balance 2,469,623 767,818 (2,568,353) (18,162) 650,926 5.03 Adjusted balance 2,469,623 767,818 (2,568,353) (18,162) 650,926 5.04 Shareholders’ capital transactions 111,635 82,041 - - 193,676 5.04.01 Capital increase 116,403 - - - 116,403 5.04.02 Cost on issue of shares (4,935) - - - (4,935) 5.04.08 Share-based payments - 6,219 - - 6,219 5.04.09 Capital increase by exercise of stock options 167 - - - 167 5.04.10 Gains on change on investment - 1,852 - - 1,852 5.04.11 Gains on investment sold - G.A. Smiles - 73,970 - - 73,970 5.05 Total comprehensive income/loss - - (577,754) (77,875) (655,629) 5.05.01 Net loss for the period - - (577,754) - (577,754) 5.05.02 Other comprehensive income/loss - - - (77,875) (77,875) 5.05.02.07 Other comprehensive results, net - - - (77,875) (77,875) 5.07 Closing balance 2,581,258 849,859 (3,146,107) (96,037) 188,973 19 GOL Linhas Aéreas Inteligentes S.A. Individual Financial Statements / Statement of Changes in Equity - From 01/01/2013 to 09/30/2013 (In thousands of Brazilian Reais) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive income Total consolidated equity 5.01 Opening balance 2,467,738 105,478 (1,771,806) (68,582) 732,828 5.03 Adjusted balance 2,467,738 105,478 (1,771,806) (68,582) 732,828 5.04 Shareholders’ capital transactions 1,885 619,260 - - 621,145 5.04.08 Share-based payments 1,885 4,983 - - 6,868 5.04.09 Treasury shares sold - 3,235 - - 3,235 5.04.10 Change on equity through IPO - 611,042 - - 611,042 5.05 Total comprehensive income/loss - - (748,768) 29,166 (719,602) 5.05.01 Net loss for the period - - (748,768) - (748,768) 5.05.02 Other comprehensive income - - - 29,166 29,166 5.05.02.07 Other comprehensive results, net - - - 29,166 29,166 5.07 Closing balance 2,469,623 724,738 (2,520,574) (39,416) 634,371 20 GOL Linhas Aéreas Inteligentes S.A. Individual Financial Statements / Statements of Value Added (In thousands of Brazilian Reais) Current YTD Prior Year YTD Line code Line item 01/01/2014 to 09/30/2014 01/01/2013 to 09/30/2013 7.01 Revenue 109,128 7.01.02 Other revenue 109,128 7.01.02.01 Other operating income 109,128 7.02 Acquired from third parties (10,715) 7.02.02 Material, power, third-party services and other (10,715) 7.03 Gross value added 98,413 7.05 Added value produced 98,413 7.06 Value added received in transfer (633,048) 7.06.01 Equity in subsidiaries (650,398) 7.06.02 Financial income 17,350 7.07 Total wealth for distribution (534,635) 7.08 Wealth for distribution (534,635) 7.08.01 Employees 5,822 7.08.02 Taxes 3,911 7.08.03 Third-party capital remuneration 204,400 7.08.04 Return on own capital (748,768) 7.08.04.03 Loss for the period (748,768) 21 GOL Linhas Aéreas Inteligentes S.A. Consolidated Financial Statements / Statement of Financial Position - Assets (In thousands of Brazilian Reais) Line code Line item Current Year 09/30/2014 Prior Year 12/31/2013 1 Total assets 10,638,448 1.01 Current assets 3,565,709 1.01.01 Cash and cash equivalents 1,635,647 1.01.02 Short-term investments 1,244,034 1.01.02.01 Short-term investments at fair value 1,244,034 1.01.02.01.03 Restricted cash 88,417 1.01.02.01.04 Short-term investments 1,155,617 1.01.03 Accounts receivable 324,821 1.01.04 Inventories 117,144 1.01.06 Recoverable taxes 52,124 1.01.07 Prepaid expenses 80,655 1.01.08 Other current assets 111,284 1.01.08.03 Others 111,284 1.01.08.03.03 Other credits 62,350 1.01.08.03.04 Rights on derivatives transactions 48,934 1.02 Noncurrent assets 7,072,739 1.02.01 Long-term assets 1,606,390 1.02.01.06 Taxes 561,694 1.02.01.06.01 Deferred Taxes 488,157 1.02.01.06.02 Recoverable taxes 73,537 1.02.01.07 Prepaid expenses 26,526 1.02.01.09 Other noncurrent assets 1,018,170 1.02.01.09.03 Restricted cash 166,039 1.02.01.09.04 Deposits 847,708 1.02.01.09.05 Other credits 4,423 1.02.02 Investments - 1.02.03 Property, plant and equipment 3,772,159 1.02.03.01 Property, plant and equipment in operation 1,596,462 1.02.03.01.01 Other flight equipments 987,310 1.02.03.01.02 Advances for property, plant and equipment acquisition 467,763 1.02.03.01.04 Others 141,389 1.02.03.02 Property, plant and equipment under leasing 2,175,697 1.02.03.02.01 Property, plant and equipment under financial leasing 2,175,697 1.02.04 Intangible 1,694,190 1.02.04.01 Intangible 1,151,888 1.02.04.02 Goodwill 542,302 22 GOL Linhas Aéreas Inteligentes S.A. Consolidated Financial Statements / Statement of Financial Position - Liabilities (In thousands of Brazilian Reais) Line code Line item Current Year 09/30/2014 Prior Year 12/31/2013 2 Total Liabilities and Equity 10,638,448 2.01 Current liabilities 3,446,791 2.01.01 Salaries, wages and benefits 233,584 2.01.01.02 Salaries, wages and benefits 233,584 2.01.02 Suppliers 502,919 2.01.03 Taxes payable 94,430 2.01.04 Short-term debt 440,834 2.01.05 Other liabilities 1,975,553 2.01.05.02 Others 1,975,553 2.01.05.02.04 Taxes and landing fees 271,334 2.01.05.02.05 Advance ticket sales 1,219,802 2.01.05.02.06 Mileage program 195,935 2.01.05.02.07 Advances from customers 167,759 2.01.05.02.08 Other liabilities 90,408 2.01.05.02.09 Liabilities from derivative transactions 30,315 2.01.06 Provisions 199,471 2.02 Noncurrent liabilities 5,973,157 2.02.01 Long-term debt 5,148,551 2.02.02 Other liabilities 541,703 2.02.02.02 Others 541,703 2.02.02.02.03 Mileage program 456,290 2.02.02.02.04 Advances from customers - 3,645 2.02.02.02.05 Taxes payable 61,038 2.02.02.02.06 Other liabilities 20,730 2.02.04 Provisions 282,903 2.03 Consolidated equity 1,218,500 2.03.01 Capital 2,356,295 2.03.01.01 Issued capital 2,501,574 2.03.01.02 Cost on issued shares (145,279) 2.03.01.03 Shares to be issued 88 - 2.03.02 Capital reserves 156,688 2.03.02.01 Premium on issue of shares 32,387 2.03.02.02 Special reserve 70,979 2.03.02.05 Treasury shares (32,116) 2.03.02.07 Share-based payments 85,438 2.03.05 Accumulated losses (2,455,025) 2.03.06 Equity valuation adjustments 592,968 2.03.06.01 Equity valuation adjustments (18,162) 2.03.06.02 Change in equity through public offer 611,130 2.03.09 Participation of non-controlling Company’s shareholders 567,574 23 GOL Linhas Aéreas Inteligentes S.A. Consolidated Financial Statements /Statements of Operations (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 07/01/2014 to 09/30/2014 01/01/2014 to 09/30/2014 07/01/2013 to 09/30/2013 01/01/2013 to 09/30/2013 3.01 Sales and services revenue 2,230,501 6,228,002 3.01.01 Passenger 2,042,142 5,670,810 3.01.02 Cargo and other 188,359 557,192 3.02 Cost of sales and/or services (1,896,698) (5,373,167) 3.03 Gross profit 333,803 854,835 3.04 Operating expenses (296,768) (751,703) 3.04.01 Sales expenses (176,871) (483,655) 3.04.01.01 Marketing expenses (176,871) (483,655) 3.04.02 General and administrative expenses (162,323) (377,176) 3.04.04 Other operating income 42,426 109,128 3.04.06 Equity in subsidiaries - - 3.05 Result before income taxes and financial result 37,035 103,132 3.06 Financial result (186,786) (718,693) 3.06.01 Financial income 202,535 382,743 3.06.01.01 Financial income 202,535 382,743 3.06.02 Financial expenses (389,321) (1,101,436) 3.06.02.04 Exchange variation, net (24,848) (299,379) 3.06.02.05 Financial expenses (364,473) (802,057) 3.07 Loss before income taxes (149,751) (615,561) 3.08 Income taxes (47,290) (89,724) 3.08.01 Current (27,735) (56,107) 3.08.02 Deferred (19,555) (33,617) 3.09 Result from continuing operations, net (197,041) (705,285) 3.11 Net loss for the period (197,041) (705,285) 3.11.01 Attributable to Company’ shareholders (223,957) (748,768) 3.11.02 Attributable to non-controlling Company’ shareholders 26,916 43,483 24 GOL Linhas Aéreas Inteligentes S.A. Consolidated Statements of Comprehensive Income (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 07/01/2014 to 09/30/2014 01/01/2014 to 09/30/2014 07/01/2013 to 09/30/2013 01/01/2013 to 09/30/2013 4.01 Net loss for the period (197,041) (705,285) 4.02 Other comprehensive income/loss (130) 29,166 4.02.01 Cash flow hedges (197) 44,191 4.02.02 Tax effect 67 (15,025) 4.03 Comprehensive income/loss for the period (197,171) (676,119) 4.03.01 Attributable to Company’ shareholders (224,087) (719,602) 4.03.02 Attributable to non-controlling Company’ shareholders 26,916 43,483 25 GOL Linhas Aéreas Inteligentes S.A. Consolidated Financial Statements / Statements of Cash Flows - Indirect Method (In thousands of Brazilian Reais) Current Quarter Same Quarter Prior Year Line code Line item 07/01/2014 to 09/30/2014 07/01/2013 to 09/30/2013 6.01 Net cash used in operating activities 156,093 6.01.01 Cash flows from operating activities 930,724 6.01.01.01 Depreciation and amortization 380,465 6.01.01.02 Allowance for doubtful accounts 22,133 6.01.01.03 Provisions for judicial deposits 12,370 6.01.01.05 Reversion for inventory obsolescence 25 (8,846) 6.01.01.06 Deferred taxes 33,617 6.01.01.07 Share-based payments 4,983 6.01.01.08 Exchange and monetary variations, net 382,801 6.01.01.09 Interest on loans and financial lease 202,833 6.01.01.10 Unrealized hedge results 47,925 6.01.01.14 Mileage program (165,431) 6.01.01.15 Write-off property, plant and equipment and intangible assets 39 7,793 6.01.01.16 Result share plan provision 10,081 6.01.01.17 Equity in subsidiaries - 6.01.02 Changes assets and liabilities (69,346) 6.01.02.01 Accounts receivable (65,415) 6.01.02.02 Inventories 11,543 6.01.02.03 Deposits (82,682) 6.01.02.04 Prepaid expenses, insurance and tax recoverable 28,731 6.01.02.05 Other assets 16,027 6.01.02.06 Suppliers (45,520) 6.01.02.07 Advanced ticket sales 386,269 6.01.02.08 Advances from customers 172,544 6.01.02.09 Salaries, wages and benefits 10,106 6.01.02.10 Taxes and landing fees (4,119) 6.01.02.11 Taxes payable 36,253 6.01.02.12 Provisions (198,577) 6.01.02.14 Interest paid (242,764) 6.01.02.15 Income tax paid (44,090) 6.01.02.17 Mileage program 186,238 293,453 6.01.02.18 Other Liabilities 136,161 61,969 6.01.02.19 Liabilities from Derivative Transactions (32,834) 6.01.02.20 Financial applications used for trading 718,547 (370,240) 6.01.03 Others (705,285) 6.01.03.01 Net loss for the period (705,285) 6.02 Net cash used in investing activities (246,154) 6.02.01 Investment acquisition - 6.02.02 Restricted cash (121,648) 6.02.03 Investment sale, net - 6.02.04 Intangible (15,740) 6.02.05 Property, Plant and Equipment (108,766) 6.02.06 Advances for property, plant and equipment acquisition - 26 GOL Linhas Aéreas Inteligentes S.A. Consolidated Financial Statements / Statements of Cash
